THE STATE OF TEXAS
                                         MANDATE
TO THE 53RD DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 14th
day of October, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Jamil Sayfi d/b/a Farmers Truck Center,                    No. 06-15-00077-CV
 Appellant
                                                            Trial Court No. D-1-GV-08-001425
                    v.

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Jamil Sayfi d/b/a Farmers Truck Center, pay all costs
of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 28th day of December, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk